DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent March 30, 2018, claim(s) 1-20 are pending in this application; of these claims 1, 18, and 20 are in independent form.

Drawings
	The drawing(s) filed on March 30, 2018 are accepted by the Examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0021] uses the acronym FBA without disclosing what the acronym stands for.  The Examiner assumes that Applicant intends FBA to be Flux Balance Analysis, because it is a term of art corresponding to the concepts illustrated using the Figures and the Specification.  The Examiner suggests amending the specification to introduce the acronym properly.
Appropriate correction is required.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent September 12, 2018, February 4, 2020, and January 14, 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.	

Claim Objections
Claims 18 and 20 are  objected to because of the following informalities:  the claim recites the phrase “volume of earth,” which has no corresponding mention in the Specification.  The Examiner believes that this is a typographical error.  For the purpose of Examination, the Examiner assumes that claim 18 was intended to recite “… instructions that, when executed…” deleting the phrase “for removing a volume of earth from a site encoded thereon.”  Furthermore, the Examiner assumes that claim 20 was intended to recite “storing instructions that, when executed by a processor…” and deleting the same phrase regarding volume of earth.
Claim 20 is also objected to because of the following informalities:  The letter “A” is capitalized in the middle of a sentence at line 3 of the claim.
Claim 19 is objected to because it is dependent on a rejected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
The claim recites the element of “a death of a cell wall”; however, it is unclear when a cell wall is ever “living” because a cell wall is not an entire living cell.  For the purpose of examination, the Examiner assumes that Applicant intends the element to be “a death of a cell.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
As to claims 1-17, the claim(s) recite(s) a mental process. This judicial exception is not integrated into a practical application because claim as a whole recites the access and evaluation of a model in the form of numerical integration of a dynamical model that inputs into a structural model. The entire claim recites the abstract idea without additional elements beyond the abstract idea.  Although computers are often used for numerical integration in modern days, numerical integration combined with mathematical modeling has been an abstract idea performed with pen and paper for centuries.  This period of centuries includes the period after the invention of calculus by Newton and/or Leibnitz.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements beyond the 
As to claims 18-20, the claim(s) recite(s) a mental process. This judicial exception is not integrated into a practical application because claim recites the access and evaluation of a model in the form of numerical integration of a dynamical model that inputs into a structural model. The entire claim recites the abstract idea without additional elements beyond a general purpose computer.  Although computers are often used for numerical integration in modern days, numerical integration combined with mathematical modeling has been an abstract idea performed with pen and paper for centuries.  This period of centuries includes the period after the invention of calculus by Newton and/or Leibnitz.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements beyond a general purpose computer are recited.  The use of a computer is well-under, routine, and conventional.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Note that the claims do not recite a specific treatment or prophylaxis for a medical condition and the claims do not recite a particular data structure for improving the functioning of the computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Barbacci” in view of “Dyson,” wherein:
The Barbacci reference is:  Barbacci, Adelin, Marc Lahaye, and Vincent Magnenet. "Another brick in the cell wall: biosynthesis dependent growth model." PLoS One 8, no. 9 (2013): e74400.
And the Dyson reference is:  Dyson, R. J., L. R. Band, and O. E. Jensen. "A model of crosslink kinetics in the expanding plant cell wall: yield stress and enzyme action." Journal of theoretical biology 307 (2012): 125-136.

	As to claim 1, Barbacci teaches a method comprising:
accessing a long timescale model of activity within a cell (Barbacci page 7 column 2 Figure 4:  accessing core chemical variables and growth equation coefficients that comprise a dynamical model), the long timescale model (Barbacci Figure 4: the core chemical dynamical model characterizing a mechanical cell wall creation output variable based on the core chemical reactions);
accessing initial quantities of a set of input molecules that are reactants for the chemical reactions (Barbacci page 3 column 2 in the paragraph labeled “Kinetic equations”:  accessing the quantities of chemical species at the initial time t0 of the kinetic chemical equations);
evaluating the long timescale model with the initial quantities of the set of input molecules to determine a change in the chemical composition of the cell wall (Barbacci page 10 Figure 6 and caption: evaluation of the dynamical chemical model with initial quantities to determine the elongation of the cell wall);
determining a set of physical properties for the cell wall based on the change in the chemical composition of the cell wall (Barbacci page 5 column 2 paragraph 1 under “Constitutive equations”: the volume is a physical property of the cell based on the change in the elongation of the cell wall);
However Barbacci does not teach:
accessing a short timescale model of activity, the short timescale model characterizing a physical integrity of the cell wall;
evaluating the short timescale model based on the physical properties of the cell wall to determine a strain on the cell wall; and
responsive to the strain indicating a threshold strain, detecting one or more failure conditions, the failure conditions representing lysis of the cell.

Nevertheless, Dyson teaches:
accessing a short timescale model of activity, the short timescale model characterizing a physical integrity of the cell wall (Dyson, title: accessing a model of crosslink kinetics characterizing yield stress);
evaluating the short timescale model based on the physical properties of the cell wall to determine a strain on the cell wall (Dyson, abstract: evaluating, based on a model of the expansion of the cell, the strain on the cell wall); and
responsive to the strain indicating a threshold strain, detecting one or more failure conditions, the failure conditions representing lysis of the cell (Dyson, abstract: evaluating, based on a model of the expansion of the cell, the strain-enhanced breakage of the cell wall).
Barbacci and Dyson are in the same field of cell wall modeling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barbacci to include the teachings of Dyson because the model proposed by Barbacci for deformation due to turgor pressure is more general and unified (See Barbacci page 2 column 2 last paragraph “In light of these efforts, the aim of this paper is to propose a general and unified theoretical framework to model growth considering the deformation due to turgor pressure and the chemorheological process occurring in the cell wall”).

(Barbacci Figure 4: the chemical dynamical model describes the relationship between the chemical species interacting with the cell wall and the elongation of the cell wall).

As to claim 3, Barbacci in view of Dyson teaches the method of claim 1, wherein the chemical composition of the cell wall comprises at least one of:
	a number of cross-links between proteins of the cell wall (this element is claimed in the alternative and does not need to be mapped; nevertheless, it is presumed to be proportional to the elongation of the cell way, predicted by the model of Barbacci);
a chain length describing a number of molecules in the cell wall (this element is claimed in the alternative and does not need to be mapped; nevertheless, it is presumed to be proportional to the elongation of the cell way, predicted by the model of Barbacci);
a mass of the cell wall (this element is claimed in the alternative and does not need to be mapped; nevertheless, it is presumed to be proportional to the elongation of the cell way, predicted by the model of Barbacci); and
a thickness of the cell wall (Barbacci page 10 Figure 6 and caption: evaluation of the dynamical chemical model with initial quantities is to determine the elongation of the cell wall).

As to claim 4, Barbacci in view of Dyson teaches the method of claim 1, wherein the chemical composition of the cell wall comprises at least one of:
presence of one or more molecules in the cell wall (Barbacci page 10 Figure 6 and caption: the elongation of the cell wall suggests an increase in the presence of one or more molecules in the cell wall); and
physical arrangement of one or more chemical constituents in the cell wall (Barbacci page 10 Figure 6 and caption: evaluation of the dynamical chemical model with initial quantities is to determine the elongation of the cell wall).

As to claim 5, Barbacci in view of Dyson teaches the method of claim 1, wherein the long timescale model is generated by experimentally varying the chemical composition of the cell wall and measuring the resulting physical properties (Barbacci page 9 column 2 “Parameter Estimations” section: estimating parameters for the model based on real-life conditions) .

As to claim 6, Barbacci in view of Dyson teaches the method of claim 1, wherein evaluating the long timescale model with the initial quantities of the set of input molecules to determine the change in the chemical composition of the cell wall comprises:
accessing one or more chemical reactions occurring within the cell wall (Barbacci page 11 column 1 “Computation of Observable Variables” section: accessing observable variables);
(Barbacci page 11 column 1 “Computation of Observable Variables” section: integrating the observable variables to determine changes to the elongation).

As to claim 7, Barbacci in view of Dyson teaches the method of claim 6, further comprising:
classifying the chemical reactions into one of a plurality of reaction lists representing a class of reactant molecules (Barbacci Figure 4: classifying the core chemical part into synthesis of free pectate and their assembly into the cell wall); and
integrating a set of outputs of the long time scale model into the chemical composition of the cell wall using the chemical reactions to determine the change in the chemical composition of the cell wall is further based on the lists associated with the chemical reactions (Barbacci page 11 column 1 “Computation of Observable Variables” section: integrating the observable variables to determine changes to the elongation).

As to claim 8, Barbacci in view of Dyson teaches the method of claim 1, wherein determining the physical properties of the cell wall is further based on at least one of:
measurements by one or more mechanical sensors (this element is claimed in the alternative and does not need to be mapped);
(Barbacci Figure 6: determination of the elongation rate is based on validation of parameters from observed cells); and
data from a live cell, the data including observations of changes in live cell geometry in fluids of different osmolarities (this element is claimed in the alternative and does not need to be mapped).

As to claim 9, Barbacci in view of Dyson teaches the method of claim 1, wherein the one or more failure conditions comprise:
a rupture in the cell wall (Dyson, abstract: the failure condition is strain-enhanced breakage of the cell wall);
a hole in the cell wall (Dyson, abstract: the failure condition is strain-enhanced breakage of the cell wall);
an inability of the cell wall to grow (this element is claimed in the alternative and does not need to be mapped); and
a death of the cell wall (this element is claimed in the alternative and does not need to be mapped).

As to claim 10, Barbacci in view of Dyson teaches the method of claim 1, wherein the short timescale model describes the relationship between the physical properties of the cell wall (Dyson, abstract: the model describes the relationship between the expansion of the cell and the strain on the cell wall).

As to claim 11, Barbacci in view of Dyson teaches the method of claim 1, wherein the short timescale model assumes steady-state conditions within the cell (Dyson page 130 section 3.1 section “Steady elongation” first paragraph: at least a portion of the model assumes stead-state behavior).

As to claim 12, Barbacci in view of Dyson teaches the method of claim 1, wherein the short timescale model specifies one of the following cell geometries:
a cylinder (Dyson page 126 col 1 first paragraph: the model for expansion of the cell assumes a cylindrical cell motivated by the earlier work of Lockhart);
a cylinder with spherical caps (Dyson page 126 col 1 first paragraph: the model for expansion of the cell assumes a cylindrical cell motivated by the earlier work of Lockhart and cylinders generally have spherical caps);
a sphere (this element is claimed in the alternative and does not need to be mapped); and
an ellipsoid (this element is claimed in the alternative and does not need to be mapped).

As to claim 13, Barbacci in view of Dyson teaches the method of claim 1, wherein the short timescale model is a physics-based model that relates values for the physical properties for the cell wall determined based on the change in chemical composition of the cell wall to at least one output physical property (Dyson, abstract: evaluating, based on a physical model of the expansion of the cell, the strain on the cell wall).

As to claim 14, Barbacci in view of Dyson teaches the method of claim 13, wherein the physics-based model is further based on:
values for a set of fixed physical properties unaffected by the chemical composition of the cell wall (Dyson page 126 col 1 first paragraph: the model for expansion assumes a set comprising a constant physical radius property).

As to claim 15, Barbacci in view of Dyson teaches the method of claim 13, wherein the short timescale model approximates one or more output physical properties comprising:
turgor pressure (Dyson page 126 column 1 paragraph 1: turgor pressure);
osmotic pressure (Dyson page 126 column 1 paragraph 1: turgor pressure, which involves osmotic pressures);
mechanical stress (Dyson, title: evaluating yield stress of the cell wall);
mechanical strain (Dyson, abstract: evaluating the mechanical strain on the cell wall); and
cell geometry (this element is claimed in the alternative and does not need to be mapped).

(Dyson, abstract: the breakage model comprises a non-linear functional failure criteria set).

As to claim 17, Barbacci teaches the method of claim 16, wherein the set of stability criteria comprises a threshold osmotic pressure beyond which the chemical bonds of the cell wall break (Dyson page 126 column 1 paragraph 1: the breakage model is based, in part, on turgor pressure).

As to claim 18, Barbacci teaches the non-transitory computer readable storage medium storing instructions for removing a volume of earth from a site encoded thereon that, when executed by a processor, cause the processor to perform the steps comprising:
accessing a long timescale model of activity within a cell (Barbacci page 7 column 2 Figure 4:  accessing core chemical variables and growth equation coefficients that comprise a dynamical model), the long timescale model characterizing a chemical composition of a cell wall of the cell based on a plurality of chemical reactions (Barbacci Figure 4: the core chemical dynamical model characterizing a mechanical cell wall creation output variable based on the core chemical reactions);
accessing initial quantities of a set of input molecules that are reactants for the chemical reactions (Barbacci page 3 column 2 in the paragraph labeled “Kinetic equations”:  accessing the quantities of chemical species at the initial time t0 of the kinetic chemical equations);
evaluating the long timescale model with the initial quantities of the set of input molecules to determine a change in the chemical composition of the cell wall (Barbacci page 10 Figure 6 and caption: evaluation of the dynamical chemical model with initial quantities to determine the elongation of the cell wall);
determining a set of physical properties for the cell wall based on the change in the chemical composition of the cell wall (Barbacci page 5 column 2 paragraph 1 under “Constitutive equations”: the volume is a physical property of the cell based on the change in the elongation of the cell wall);
However Barbacci does not teach:
accessing a short timescale model of activity, the short timescale model characterizing a physical integrity of the cell wall;
evaluating the short timescale model based on the physical properties of the cell wall to determine a strain on the cell wall; and
responsive to the strain indicating a threshold strain, detecting one or more failure conditions, the failure conditions representing lysis of the cell.

Nevertheless, Dyson teaches:
accessing a short timescale model of activity, the short timescale model characterizing a physical integrity of the cell wall (Dyson, title: accessing a model of crosslink kinetics characterizing yield stress);
(Dyson, abstract: evaluating, based on a model of the expansion of the cell, the strain on the cell wall); and
responsive to the strain indicating a threshold strain, detecting one or more failure conditions, the failure conditions representing lysis of the cell (Dyson, abstract: evaluating, based on a model of the expansion of the cell, the strain-enhanced breakage of the cell wall).
Barbacci and Dyson are in the same field of cell wall modeling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barbacci to include the teachings of Dyson because the model proposed by Barbacci for deformation due to turgor pressure is more general and unified (See Barbacci page 2 column 2 last paragraph “In light of these efforts, the aim of this paper is to propose a general and unified theoretical framework to model growth considering the deformation due to turgor pressure and the chemorheological process occurring in the cell wall”).

As to claim 19, Barbacci in view of Dyson teaches the method of claim 18, wherein evaluating the long timescale model with the initial quantities of the set of input molecules to determine the change in the chemical composition of the cell wall comprises:
(Barbacci page 11 column 1 “Computation of Observable Variables” section: accessing observable variables);
integrating a set of outputs of the long timescale model into the chemical composition of the cell wall using the chemical reactions to determine the change in the chemical composition of the cell wall (Barbacci page 11 column 1 “Computation of Observable Variables” section: integrating the observable variables to determine changes to the elongation).

As to claim 20, Barbacci teaches a system comprising:
a processor; and
A non-transitory computer readable storage medium storing instructions for removing a volume of earth from a site encoded thereon that, when executed by a processor, cause the processor to perform the steps comprising:
accessing a long timescale model of activity within a cell (Barbacci page 7 column 2 Figure 4:  accessing core chemical variables and growth equation coefficients that comprise a dynamical model), the long timescale model characterizing a chemical composition of a cell wall of the cell based on a plurality of chemical reactions (Barbacci Figure 4: the core chemical dynamical model characterizing a mechanical cell wall creation output variable based on the core chemical reactions);
accessing initial quantities of a set of input molecules that are reactants for the chemical reactions (Barbacci page 3 column 2 in the paragraph labeled “Kinetic equations”:  accessing the quantities of chemical species at the initial time t0 of the kinetic chemical equations);
evaluating the long timescale model with the initial quantities of the set of input molecules to determine a change in the chemical composition of the cell wall (Barbacci page 10 Figure 6 and caption: evaluation of the dynamical chemical model with initial quantities to determine the elongation of the cell wall);
determining a set of physical properties for the cell wall based on the change in the chemical composition of the cell wall (Barbacci page 5 column 2 paragraph 1 under “Constitutive equations”: the volume is a physical property of the cell based on the change in the elongation of the cell wall);
However Barbacci does not teach:
accessing a short timescale model of activity, the short timescale model characterizing a physical integrity of the cell wall;
evaluating the short timescale model based on the physical properties of the cell wall to determine a strain on the cell wall; and
responsive to the strain indicating a threshold strain, detecting one or more failure conditions, the failure conditions representing lysis of the cell.

Nevertheless, Dyson teaches:
accessing a short timescale model of activity, the short timescale model characterizing a physical integrity of the cell wall (Dyson, title: accessing a model of crosslink kinetics characterizing yield stress);
(Dyson, abstract: evaluating, based on a model of the expansion of the cell, the strain on the cell wall); and
responsive to the strain indicating a threshold strain, detecting one or more failure conditions, the failure conditions representing lysis of the cell (Dyson, abstract: evaluating, based on a model of the expansion of the cell, the strain-enhanced breakage of the cell wall).
Barbacci and Dyson are in the same field of cell wall modeling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barbacci to include the teachings of Dyson because the model proposed by Barbacci for deformation due to turgor pressure is more general and unified (See Barbacci page 2 column 2 last paragraph “In light of these efforts, the aim of this paper is to propose a general and unified theoretical framework to model growth considering the deformation due to turgor pressure and the chemorheological process occurring in the cell wall”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0048264 A1: analysis of cell walls
Chen, Xuewen, Ana P. Alonso, and Yair Shachar-Hill. "Dynamic metabolic flux analysis of plant cell wall synthesis." Metabolic engineering 18 (2013): 78-85.

WO 2014/015196 A2:  Whole cell computation model
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        May 8, 2021